Dismissed and Memorandum Opinion filed September 9, 2004








Dismissed and Memorandum Opinion filed September 9,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00523-CV
____________
 
HARVEY BROWNING, Appellant
 
V.
 
3M COMPANY, f/k/a MINNESOTA MINING AND MANUFACTURING
COMPANY, Appellee
 

 
On
Appeal from the 56th District Court
Galveston
County, Texas
Trial
Court Cause No. 02CV1405
 
 

M E M O R A N D U M   O P I N I O N
This is a premature appeal from an order granting appellee=s motion for summary judgment signed
April 7, 2004.  The clerk=s record was filed June 17,
2004.  The record reveals that the
judgment is not final because appellee is only one of many defendants in the
underlying suit.  A summary judgment is
final if it disposes of all issues and parties.  Lehmann v. Har‑Con Corp., 39 S.W.3d
191, 192 (Tex. 2001).




On July 15, 2004, the parties filed a joint motion to abate
the appeal for thirty days so that appellant could ask the court to reconsider
its ruling.  According to the motion to
abate, if the court denied appellant=s motion to reconsider, the parties
would obtain a severance of the claims addressed in the order from the
remaining claims.  Texas Rule of
Appellate Procedure 27.2 provides as follows:
The appellate court may allow an appealed order that
is not final to be modified so as to be made final and may allow the modified
order and all proceedings relating to it to be included in a supplemental
record.
 
Tex. R. App. P. 27.2.  Thus,
this court has discretion to permit the parties to take the steps necessary
make the order being appealed final. 
Accordingly, on July 29, 2004, we granted the parties= motion and ordered the case abated
and remanded to the trial court for a period of thirty days to permit the
parties to obtain an order severing the claims being appealed from the
remainder of the case.  
On September 2, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  In the motion, appellant stated that the
parties had been unsuccessful in their attempt to obtain a severance to make
the order at issue in this appeal final and appealable.  Therefore, appellant acknowledges there is no
final, appealable order.  Appellant=s motion is granted.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 9, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Seymore.